BY ORDER OF THE COURT.
1)Effective for all proceedings assigned case number 1D10-1600 and higher, the Docketing Statement/Notice of Appearance of Counsel (“Docketing Statement”) filed by an attorney is required to be electronically completed and submitted to the court through the court’s secure online portal “eDCA.” While pro se litigants are encouraged to electronically complete and submit their Docketing Statements through eDCA, they are not required to do so and may submit paper versions of the court’s pink Docketing Statement instead.
2) Attorneys for appellants and petitioners must electronically complete and submit the Docketing Statement through eDCA immediately upon receipt of the court’s acknowledgment notice and assignment of a case number in cases involving an original writ, an appeal of a non-final order, or in a “child” case (as defined in the court’s Docketing Statement). In all other cases, counsel for the appellant must electronically complete and submit the Docketing Statement via eDCA within 20 days of the date of the court’s acknowledgment notice accepting this case and assigning a case number in the case. Pro se litigants are not required to electronically file their Docketing Statements but must otherwise timely file a paper version of their completed Docketing Statement with the court.
Counsel for appellees, respondents, and amicus curiae are not required to file a Docketing Statement unless there are amendments, corrections, or additions to the Docketing Statement filed by appellant/petitioner. Additionally, appellees/re-spondents and Amici are required to electronically complete and submit a Docketing Statement/Notice of Appearance of Counsel through eDCA if counsel’s name does not already appear on the certificate of service of the notice of appeal. Appellee’s Docketing Statement and notice of appearance, if required, are due to be electronically completed and submitted through eDCA no later than the service of the answer brief.
3) Attorneys are required to register with eDCA and must complete their Docketing Statement online by typing answers to the questions about the case into the court’s electronic Docketing Statement form. Once the attorney has finished answering all the relevant questions and *1018clicked the “submit” button, an electronic version of the attorney’s Docketing Statement will be generated by the court’s online system. An electronic copy of the generated Docketing Statement will be submitted to the court and counsel will have the opportunity to print a copy of the completed electronic docketing statement for his or her records and to use in making service of the Docketing Statement on the opposing side.
4) The date the electronic copy of the Docketing Statement is submitted to and received by the court will constitute the date of filing of the Docketing Statement. A signed paper copy of the Docketing Statement will not be required or permitted to be filed with the court if an electronic copy is required.
5) Service of the Docketing Statement is still required to be made by the filer on the opposing side. Filers may need to print a paper copy or copies of their electronic Docketing Statement generated using eDCA to make service on the opposing side and any other parties/counsel in the case. If permission has been received from the other side to provide service by electronic means, an electronic copy of the Docketing Statement may be served to the Parties of Record or their attorneys in lieu of a paper copy.
6) Submission of the electronic Docketing Statement/Notice of Appearance through eDCA by a registered attorney will constitute a notice of appearance in the case by that attorney if an appearance in the case has not previously been made. A signature is not required on the electronic version of a Docketing Statement completed and submitted through eDCA.
7) If counsel is unable to comply with this order, counsel must file a motion as a separate paper document setting forth the reasons for which counsel cannot comply and requesting a hardship exception. In the rare instance when a hardship exception is granted, counsel will be required to submit a paper version of the Docketing Statement.
/s/ Paul M. Hawkes
Paul M. Hawkes, Chief Judge